Euro-Mediterranean relations - Euro-Mediterranean Free Trade Area (debate)
The next item is the joint debate on EuroMed, which will include the following:
Statements by the Council and the Commission on Euro-Mediterranean relations and
a report by Mr Arif, on behalf of the Committee on International Trade, on the construction of the Euro-Mediterranean free-trade zone.
Mr President, honourable Members, I am glad to be able to speak to you today on the subject of Euro-Mediterranean relations and to be able to be present with you for the debate on the report from the Committee on International Trade on the construction of the Euro-Mediterranean free-trade zone. Mr Arif's report contains much that is of interest on the subject of relations between the EU and the countries of the Mediterranean.
It is in the EU's interest - not least for historical and geographical reasons, but also by reason of current developments, including the increasing danger of terrorism and close economic ties - that the Mediterranean region should be secure, politically stable and economically well-developed. We are reminded on an almost daily basis that the regions of North Africa and the Middle East have still not found political and economic stability.
Your House's draft resolution does not mince its words in naming the main problems that underlie that state of affairs.
The Middle East conflict has left its mark in political, economic and social life and will have a lasting influence on the region. A marked increase in the population of the states on the southern shore of the Mediterranean, combined with economic development that cannot keep pace with that, have meant that more and more people there cannot gain access to education or employment. Young people, in particular, seeing no prospects for themselves in their own countries, try to emigrate to Europe or become easy prey for those who peddle 'simple solutions' in the shape of radical ideas; sometimes both these things happen together. Governments in some Mediterranean states shrink back from the necessary reforms and deny their people the chance of political participation.
The draft resolution does, however, acknowledge that the Barcelona process has brought - and I quote: 'considerable progress to this region ... through the building of political, economic, social and cultural relationships between the northern and southern Mediterranean'.
The Barcelona process was not able to resolve the conflict in the Middle East, but, then, that was not what it was meant to do, and it does add value in another way that should not be underestimated, in that it is one of the few fora in which Israel and its Arab neighbours meet at the same table on a regular basis. 'Barcelona' provides them with a roof under which they can have the chance of practical exchange and cooperation even at times when they have their political differences, and it is for the participating countries themselves to decide to what extent they want to avail themselves of that opportunity.
Let me give you two examples. In March 2006, Palestinian and Israeli representatives participated constructively in the meeting of senior EuroMed officials and the EuroMed Committee, despite the disputes resulting from the outcome of the elections in the Palestinian Territories.
The second example is that, at the special meeting of senior EuroMed officials and the EuroMed Committee on 22 February 2006, held to discuss the 'cartoons row', constructive proposals were forthcoming both from the EU and from the Arab side. Here, too, it was remarkable that both the Israeli and Arab delegations were present.
It follows that, even if the ambitious goals formally laid down in 1995 in the Barcelona Declaration - among them the creation of a common area of peace and stability, the establishment of a zone of general prosperity, and the development of a close partnership in social, cultural and human affairs - are not achieved, the Barcelona process remains an instrument that we cannot lay to one side.
The fact is that, despite all its defects, it can help the Mediterranean region to transform itself from a 'sea of confrontation' into a 'sea of cooperation', to quote the former German foreign minister Joschka Fischer's way of putting it.
It is the Barcelona process that ensures that it is not only the representatives of governments and members of the academic elites who can meet together, but that ordinary people and members of civil society on both shores of the Mediterranean can draw closer to one another too, and the 'Anna Lindh Foundation for the Dialogue between Cultures' helps to bring this about with a commitment that is to be further redoubled in future.
I might add that one important institution in the field of Euro-Mediterranean cooperation is the Euro-Mediterranean Parliamentary Assembly (EMPA), which was set up as long ago as 2003 with the intention that it should exert increasing influence in the promotion of democratic structures and human rights in all EuroMed countries.
It was evident from the summit meeting on the occasion of the tenth anniversary of the Barcelona process that, despite differences of opinion on the extent and actual form it should take, the EU and the Mediterranean countries continue to want close cooperation. The working programme for the next five years adopted by the summit contains specific objectives in all areas of the Barcelona process, not only in political, economic and cultural cooperation, but also in immigration, and the conditions for continued cooperation are in place.
What I want to say to this House is that there can be no stability without economic progress; we all know that, and that is true in the EuroMed context too. That is why the EuroMed foreign ministers, at their summit meeting at Tampere at the end of November 2006, reiterated the fact that the creation of a Euro-Mediterranean free trade zone by 2010 continued to be a goal shared by all the partners in EuroMed. Is this persistent seeking after a goal agreed on over ten years ago reasonable - or is it evidence of obstinacy?
Let me say first of all that the date '2010' seems to me to have become a symbol of the significance that the EuroMed partners attach to a free trade zone, while, over and above that, much has happened on the economic front to make a free trade zone appear like a workable proposition. The bilateral free trade zones under the association agreements in force between the EU and almost all the Mediterranean countries - Syria currently being the only exception - are being implemented in a satisfactory manner.
The object is to progressively further integrate the countries around the Mediterranean into the European economy. The German Presidency of the Council will do all it can to support the Commission, so that the current negotiations can achieve momentum and further progress may be made, particularly in such areas as the progressive liberalisation of services provision and the right of establishment; the progressive liberalisation of trade in agricultural products, agricultural processed products and fisheries products, and the creation of a mechanism for settling disputes and the convergence of laws with a particular emphasis on the approximation of technical legislation.
The object of this is to further facilitate the Mediterranean countries' access to the EU's internal market, since the EU is their most important trading partner, accounting for over 50% of their exports. This development does, of course, go hand in hand with progress in the implementation of the association agreement that I mentioned earlier, which will bring in its train other challenges, raising, among others, questions as to whether the Mediterranean partners' business operations are competitive. Among the Mediterranean countries themselves, the integration progress has been significantly moved forward by the Agadir Agreement, which has been in place since 2004, and is intended to create a free trade zone for the countries around the Mediterranean. One way in which the EU promotes this cooperation between North and South is by giving financial support to its secretariat. We hope that more countries will soon join Egypt, Jordan, Morocco and Tunisia in signing up to the Agadir Agreement.
Liberalisations and economic reforms cannot fail to have an effect on a country's socio-economic situation, and precisely how such changes affect it is primarily dependent on how the necessary structural changes are monitored and on their being made with an ultimate purpose in mind. The EU is giving the Mediterranean countries practical support in carrying them out, having, for example, for some years been providing, as part of the Barcelona process, considerable sums for restructuring and modernisation in employment and training, as well as for the modernisation of the transport infrastructure.
The EU's regional support programmes, such as EuroMed-Market, ANIMA, and EuroMed-Innovation, are helping to improve conditions for investment and entrepreneurial initiatives and are thereby strengthening the private sector, while small and medium-sized enterprises in particular can avail themselves of the European Investment Bank's Facility for Euro-Mediterranean Investment and Partnership (FEMIP), which is a well-equipped, tried and tested support instrument supporting not only them but also environmental, infrastructure-related and educational projects.
As you will be aware, the great hurdle that needs to be overcome by developing market economies is that of persuading investors that a stable and rewarding environment awaits them. This is made particularly important by the urgent need for direct investment from abroad, and, since the countries of the Mediterranean need particular support from us in dealing with this, they have repeatedly asked us to provide it.
It is for this reason that I am particularly glad that an ad hoc working party on investments is to be held on 23 April during the German Presidency, at which the EuroMed partners will join together in identifying the most pressing problems and in looking for ways and means of improving the flow of investments to the Mediterranean region.
What I want to stress to your House, as I conclude, is that I, like you, take the view that uncontrolled economic growth is not everything, but that the social and environmental dimensions also need to be taken into consideration, and this is certainly also true where the EU's relations with the Mediterranean are concerned, and so the German Presidency will be staging attractive conferences on both subjects, with high-profile participants.
At the end of this week, therefore, our foreign minister, Mr Steinmeier, will be opening the EuroMed Conference on Employment and Social Dialogue in Berlin. The shared area of security and prosperity that is the object of the Barcelona process cannot have any sustainable existence without a functioning social dialogue and new jobs; in that situation, it is more likely that there would be a greater risk of impaired social stability in consequence of high levels of unemployment, particularly among young people, and of diminished prospects for social and economic development in the states on the southern edge of the Mediterranean.
Secondly, on 19 April 2007, and also in Berlin, there is to be a conference on energy efficiency and renewable energies. An energy policy oriented towards the future is indispensable if economic development is to be sustainable and if resources are to be used prudently. Ministers from the EU's southern and eastern neighbours, together with representatives of business and international financial institutions, will be discussing how to achieve secure and environmentally-sensitive provision of energy in the EuroMed area.
As you can see, our activities are completely in line with the draft resolution, and it is evident that we want to pursue, at one and the same time, all three of the Barcelona process's main objectives, those being the creation of a common area of peace and stability, the establishment of a zone of general prosperity through economic partnership, and the creation, not only of a Euro-Mediterranean free trade area by 2010, but also of a sphere of dialogue between cultures through cooperation in social, cultural and human affairs.
It is in the interests of all of us that we should not let up in our efforts towards achieving this goal. All of us - whether governments, parliaments or other persons in positions of political responsibility - have something to do here and can, by pooling our forces, certainly achieve a great deal.
Thank you very much for your attention.
(Applause)
Member of the Commission. Mr President, any discussion of European-Mediterranean relations is first and foremost a discussion of a shared political challenge. Today, the Mediterranean region and Europe form a strategic and economic area under construction. At a time when we are rediscovering our shared cultural and political heritage, we are cementing our future economic collaboration, because we want once again to play a key role in creating an area of stability, peace and prosperity.
The vast Euro-Mediterranean area is the home to two interdependent entities: the 27-member European Union, and the Mediterranean region with its more than 250 million inhabitants. We are interdependent politically as partners trying to bring peace to the Middle East and elsewhere in the Mediterranean, and working to promote pluralism and democracy.
We are interdependent economically: Euro-Med trade relations are healthy and growing. Today, Mediterranean countries' exports to the EU 27 have grown by 10% per year on average between 2000 and 2006. Imports from the EU 27 have also increased, but at a slower pace of 4%. The EU trade surplus has been reduced substantially and in 2006 trade was basically balanced.
However, we are interdependent in other ways: environmentally, sharing more than 46 000 kilometres of Mediterranean coastline, and jointly confronting challenges linked to climate change, water and the depollution of the sea. We are interdependent with respect to energy, too, thanks to the flows of oil and gas resources that originate in, and transit, the Mediterranean. We are also interdependent demographically, given the need for dialogue with the countries of North Africa on how to handle legal and illegal migration. Finally, we are interdependent culturally because of the urgently required in-depth dialogue between cultures and religions.
In response to this interdependence, the EU has set up the Neighbourhood Policy and the Barcelona Process: complementary and coherent frameworks for policy and cooperation. Within these frameworks, we have association agreements and neighbourhood action plans which have been concluded with almost all countries in the region. The most recent agreement with Egypt was adopted at the EU-Egypt Association Council on 6 March.
The Euro-Mediterranean Free Trade Area, as has been mentioned, is gradually taking shape and will act as an interface between an increasingly globalised world and Europe's open, inclusive regionalism. We are building on our liberalised trade in goods to liberalise trade in services and business establishment in a way that encourages much-needed regional economic integration.
Active Euro-Mediterranean institutions have been set up such as the Euro-Mediterranean Parliamentary Assembly. The year 2007 will certainly be an important one in our relations with a region that is undergoing major change, which has great expectations of Europe and for which a close relationship with the Union is a major priority.
The year 2007 will be the first year of operation of the European Neighbourhood and Partnership Instrument. Our work with our partners is animated by the conviction that, if changes are to last, they must come from within society.
In the context of the neighbourhood policy, the gradual implementation of political and economic reforms is opening the road to a rapprochement between Europe and the Mediterranean countries.
If we are to assist our neighbours in implementing challenging reform programmes, we must have something appealing to offer to them. We have already offered to strengthen our trade relations. We could also work to relax formalities related to the granting of visas. The proposals contained in the Commission's communication require significant political will, as well as economic and financial commitments on an equivalent scale.
The European Parliament's contribution will be vital to ensure that Europe maintains a coherent policy towards the region and to generate political and financial support for the successful implementation of cooperation policies in the Mediterranean region.
In the context of the Barcelona Process, the German and Portuguese Presidencies, as has already been said, will be working closely with the Commission in order to take forward the course of action adopted at the Barcelona Summit in November 2005.
Activities planned for 2007 include: a conference on social affairs in March in Berlin, the aim of which will be to add a social dimension to our partnership; a conference on migration, organised by the Portuguese Presidency during the second half of the year - the first conference of its kind in the region which will provide a forum to discuss joint approaches to combating illegal immigration and managing legal immigration more effectively; a conference on research and university education, at which the Commission will announce the creation of scholarships for university students in the region; and finally, a Euro-Med trade ministerial meeting, which the Portuguese Presidency is organising in Lisbon, to take stock of our progress towards our goal of a Euro-Med free trade area.
The year 2007 will also be important because it will be the year that we define and implement far-reaching action plans to help create a brighter future for the region: the Horizon 2020 plan, whose aim is to depollute the Mediterranean Sea; the Istanbul action plan on the role of women in society, adopted in November 2006; the practical implementation of the Tampere programme, adopted during the conference of Euro-Mediterranean Ministers of Foreign Affairs; and the action plan for implementing the free-trade area that is the subject of Mr Arif's report, to which I would like to turn now.
I should like to congratulate the rapporteur and the Members who have contributed to making this motion for a resolution relevant and complete. The resolution refers to the mixed results of the Barcelona Process as regards trade liberalisation and economic integration, while highlighting the complexity of the task and the socioeconomic constraints, both structural and linked to the current international context, which characterised this neighbouring region of the EU.
Indeed, the mixed results in terms of prosperity derived from the establishment of an FTA are not always attributable to the process itself or to its weaknesses, but are often due to a number of structural constraints inherent in this region, which have somehow prevented the process of economic integration realising its full potential.
However, despite these constraints, there has been an increase of trade following the liberalisation under the Barcelona Process: exports from Mediterranean partners to the EU have doubled since 1995; EU exports have increased by 60% and the bilateral trade deficit of the Mediterranean countries has decreased from 20% to 10% in the same period. The creation of a Euro-Med FTA remains an objective both of Barcelona and of our neighbourhood policy.
In both contexts, various initiatives have been developed to deepen and support liberalisation in the fields of both further tariff liberalisation and the elimination of non-tariff measures.
New negotiations in the areas of agriculture, services and investments have been launched since the Marrakesh trade ministerial last year, and our European Neighbourhood Policy Action Plans set up priority actions, particularly as regards the elimination of regulatory and non-tariff barriers.
From the beginning, the Barcelona Process has foreseen accompanying and mitigating measures to the Euro-Med FTA. These include: asymmetry in tariff dismantling; a gradual approach concerning liberalisation - for example, the agriculture sector is starting only now once a reasonable period followed industrial liberalisation; and last but not least, the provision of significant aid in support of economic and structural reforms and of sustainable rural development, earlier through MEDA, currently through the new ENP instrument.
Our priority remains to enhance sustainable development and competitiveness in the Mediterranean region through the elimination of obstacles to trade and by promoting regional integration, investments, regulatory convergence towards the EU internal market rules, research and innovation and the reinforcement of infrastructure and networks in the region. In a nutshell, this means working towards the shared prosperity which is the objective of the Barcelona Process and our neighbourhood policy. We will make every effort to ensure that this vision becomes a reality.
Honourable Members, at the heart of our relations with our Mediterranean partner countries is our very deep and strong desire to promote security, growth and stability in the region. However, there is also the abiding conviction that we are taking part in an even more ambitious project: constructing a region and affirming our common goals and values. The European Commission is counting on the European Parliament to rise to these great challenges with the help of the Euro-Mediterranean Parliamentary Assembly and I look forward to our continued working together.
(Applause)
rapporteur. - (FR) Madam President, Commissioner, ladies and gentlemen, I am pleased - even more so after what I have just heard - to present this report to you today.
It testifies to the fact that the Union's Mediterranean policy is a priority for our institution and that it must remain so. The report that I am submitting to you analyses the results of more than 12 years of cooperation laid down in the objectives of the Barcelona Conference. It makes some proposals in favour of the implementation of a mutually beneficial Euro-Mediterranean free trade area. This piece of work, completed over several months, was made possible by the close cooperation that I enjoyed with various experts, NGOs, government representatives of the countries of the Mediterranean and, of course, my fellow MEPs. May I thank them for their cooperation.
This sound collective knowledge, sustained by the constructive work of the shadow rapporteurs - to whom I am sincerely grateful - has enabled me, I believe, to come up with a balanced text that reflects all of the worries and questions. This spirit, this overall balance reinforced by the vote in committee, must guide tomorrow's vote in plenary.
First and foremost, we must establish something. Although each part of the world has its own specific nature, relations between the Union and the countries of the southern Mediterranean are marked by the weight of history, a history of conflict, lack of understanding and instability, a troubled, even tragic, history.
That is why I have tried to draft this report above all from an eminently political perspective. A hope was born with the Barcelona Summit in 1995. The political will demonstrated was to build a global partnership between the European Union and the countries of the Mediterranean basin, with the aim of making this region a common area of peace, stability and prosperity. However, we must conclude, today, that the results are not equal to the hopes and expectations.
Since then, we have been living in an unstable political context: the war in Lebanon, the lack of peace prospects in the Middle East, complex relations since 11 September 2001 between the Western world and Arab-Muslim countries and strained relations between the partners of the South. Added to that is the idea - which I consider mistaken - that Europe does not give priority to its relationship with the countries of the southern Mediterranean.
One might add to this list of concerns the fear of seeing the Barcelona philosophy and the new neighbourhood policy advocated by the European Union weakened. That would spell the end of convergence and the introduction of divergence, fuelled by competition between countries.
The context is also one of asymmetry in the three areas of the economy, society and demographics. This striking asymmetry between the two parties to the free trade area, namely the Union and the countries of the Mediterranean, is just as striking between the countries of the Southern Mediterranean and, ultimately, within some of those countries themselves, between coastal and urbanised regions and within rural territories.
Faced with all these difficulties, a strong political will is required, but we must also show that we are realistic. It is for that reason and in view of the sometimes considerable delays in implementing the economic and political reforms needed to create a genuine Euro-Mediterranean market that I think it necessary to revise the 2010 deadline as the date on which this free trade area will enter into force.
The implications of such an area and the changes that it will bring about call for a more cautious approach on the part of all the partners, particularly when those partners are unequal. When looking ahead to the creation of this free trade area, the main theme must remain the objective of having a form of trade that serves development and the reduction of poverty, particularly in this region in which 30% of the population lives on USD 2 a day and in which mass unemployment and uncontrolled immigration are the only prospects for a growing number of young people.
Our priority must be to create a genuine Euro-Mediterranean socio-economic area, integrating all of the social and environmental issues into the economic dimension.
That is why I advocate a free trade area that is developed in a progressive, managed, gradual and concerted way. It must also be adapted to the socio-economic situation in each of the countries.
Markets cannot be opened up to the detriment of the countries of the South, with the risk that a number of today's sensitive key sectors will be further weakened, as a result of a competitive struggle.
We all know that their agriculture is uncompetitive and not very diverse, with a majority of smallholdings needing their structures modernised, and that it requires us to look more deeply into a form of integrated agricultural policy, centred around food safety.
We also know that there are countries in which a form of low-technology and low added value industry has developed, which must be helped by means of investment in the areas of training and research, and also through the modernisation of its production structures; we know that we should not put pressure on these countries to suddenly open up their service markets, while maintaining public services outside the framework of the negotiations.
We need to keep a close eye on all of that, otherwise we will have worked to achieve the opposite effect of the development that we wanted and to the detriment of the social well-being of the populations concerned. That is why it seems vital to me that we grant our partners the right to manage the rate at which they open up to trade and the way in which they organise their development strategy.
It therefore proves vital to strengthen the overall competitiveness of the economies of the MED countries in order to guarantee their economic diversification, their successful integration into international trade and the fair distribution of the expected benefits; to maintain an asymmetric system based on trade preferences and continued use of supply-side management tools; to attract investment, of which there is little in this area; to provide a stable investment area and to provide for regional Euro-Mediterranean infrastructure and transport networks; and to work towards a closer political and economic alignment in the SEMCs, in order to help genuinely strengthen cooperation and integration.
To conclude, I should like to stress the urgent need for a renewal of political will among all of the partners and for the return of real cooperation as one of the Union's priorities, both of which are conditions essential to the revival and success of the Barcelona process and of a Euro-Mediterranean socio-economic area. Without them, the free trade area is in danger of becoming the symbol of the Euromed misunderstanding. As far as my generation is concerned, it is vital that we move on to a time of reconciliation - that is the challenge that we have to address, ladies and gentlemen. Guaranteeing the stability and development of this area means guaranteeing the development of democracy and of our stability.
draftsman of the opinion of the Committee on Foreign Affairs. - (IT) Madam President, ladies and gentlemen, the Committee on Foreign Affairs has, by a vast majority, adopted an opinion on the Arif report, focusing above all on political issues and thus also addressing the wider topic of the Mediterranean situation.
The Committee on Foreign Affairs has addressed six points above all. The first concerns the political commitment to create a free-trade area aimed at ensuring peace, democratisation, respect for human rights, gender equality and the promotion of inter-cultural and inter-religious dialogue.
The second point concerns the urgent need for the European Union to work towards creating an area of security and stability throughout the region; this must include upholding the full sovereignty of Lebanon and a commitment to peaceful coexistence between the State of Israel and a future Palestinian State. Thirdly, we also see a need to grant financial support for the reconstruction of these areas, which have been through some really terrible times with violent clashes or even actual war. We expect, of course, that the creation of a free-trade area will be the first step towards the cessation of the wars of terrorism in the Middle East.
The fourth point stresses the need to encourage political, democratic and socioeconomic reforms in the EU's partner countries so as to create an area of shared prosperity, not least in view of the growing Chinese presence especially in Africa.
In its fifth point, the Committee on Foreign Affairs insists on the need to establish at last a Euro-Mediterranean bank with autonomy from the European Investment Bank, so as to be able to respond to the constant and increasing demand from our partner countries for loans and financing.
The sixth and final point concerns the rather sensitive subject of immigration. The Committee on Foreign Affairs calls for agreements with the partner countries in order to control migratory flows at source as well, so as to prevent individuals who might endanger the stability of the European Union and also damage the image of the countries from which they come from hiding among the large numbers of workers who seek employment in Europe and who can be an important resource for our continent.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FR) Madam President, Commissioner, ladies and gentlemen, I should like to begin by congratulating our rapporteur, Mr Arif, on the pertinence of his analyses.
From an agricultural point of view, while the opening up of the markets is today offering real prospects of economic development on both shores of the Mediterranean, it is important that this trend be based on the experience of local populations and the actors on the ground. It is vital for the process to be implemented in a measured way, on a product by product basis and to a gradual timetable, in order to cater for small farms, which are the most fragile, the most numerous and the best equipped to develop a form of multifunctional agriculture that respects natural resources and local development.
This regulatory work hinges on the strengthening of trade preferences on the basis of an asymmetric relationship designed to benefit the most vulnerable countries. It also hinges on support measures that will enable us to help these countries to modernise their production structures and that will contribute to the development of synergies, through technical and financial cooperation among professionals and by means of common labelling policies.
on behalf of the PPE-DE Group. - (IT) Madam President, ladies and gentlemen, the Euro-Mediterranean Parliamentary Assembly (EMPA) is due to meet at last in a few days' time. The aim is to revitalise it in order to provide a parliamentary dimension to dialogue and cooperation in the Mediterranean.
The European Parliament's position is fully expressed in the joint motion for a resolution, from which I should like to highlight three points: the call for the creation of the Euro-Mediterranean Development Bank, the call for greater attention to be given to environmental and energy issues, and above all the question of the status of women.
We expect the European Union institutions to pull together, and we call on the Commission to actively support the efforts of the European Parliament and its President, Mr Poettering, to revitalise the EMPA. I think this support needs to be made very conspicuous in Tunis, through their participation at the highest levels.
The debate on the free-trade area deserves particular emphasis today, since we are aware that, if it is created, it may well provide the political and parliamentary activities with a practical outcome. We signed up to the Barcelona process in order to make action in the Mediterranean more effective. We realise that there are now delays in achieving the expected targets.
The European Union has not been able to fulfil its ambitions, and that is why the Euro-Mediterranean integration process is now becoming the EU's new policy and its political priority. We are aware that the world has changed, so we need to adapt our strategy without slackening in our actions: we need to enhance North-South trade and help to develop South-South trade. We need to look for practical, visible measures to move in that direction.
The European Commission should, in agreement with the other institutions, choose and carry out a major, symbolic project. President Barroso and Commissioners Ferrero-Waldner and Mandelson have all the information they require to put forward a proposal. It is essential to achieve peace in the area, with the cooperation of all the interested parties - from Israel to the Palestinians, and from Syria to Iran - with active support from the European Union in its new role, and with the intense activity of the Quartet. The European Union ought to be less timid and more daring: we need to get to the peace conference as quickly as possible.
on behalf of the PSE Group. - (IT) Madam President, Commissioner, President-in-Office of the Council, ladies and gentlemen, the Arif report is, in my opinion, an historic one for the European Parliament. It addresses the commercial dimension of Euro-Mediterranean relations in a novel and thorough way. However, the political groups have decided to follow up the report with a debate and resolution; the debate covers the report, of course, but it is also about taking stock of this policy.
I do not hide the fact that we are a little concerned about the prospects of working in partnership with the Mediterranean countries, because the neighbourhood policy, which should have given these relations a consciously continental dimension, is in danger of fragmenting this policy. We have great respect and appreciation for the work that the Commission is doing in negotiating the action plans country by country, but we would point out that the action plans are only a part of this policy and that major problems such as employment, the fight against poverty, the environment and the recovery of the Mediterranean not just as a physical area but also as an environmental, cultural, political and economic one require a broader approach, a multilateral policy and a more substantial political investment from the European Union.
That is why we would ask the Council, and particularly the German Presidency, which has shown great sensitivity on this dossier, to take another step forwards with, we hope, the support of the Parliamentary Assembly that is to meet in Tunis next week. I would recall that the Parliamentary Assembly is the only political forum where the North and the South can talk and also the only political forum where Israelis and Palestinians still talk.
on behalf of the ALDE Group. - (FR) Madam President, our fellow Members, Mr Bonsignore and Mrs Napoletano, have just made the point that, at the end of this week, the representatives of the coastal populations of both shores of the Mediterranean will meet again in this forum - happily now a parliamentary assembly - where they have endeavoured, since its founding, to develop relationships of trust, of which you, Mr President-in-Office of the Council, have rightly stressed the importance.
This will be our first meeting in plenary since the Lebanese tragedy, in which Europe, in my view, remained silent for too long and in which it finally intervened in a disorganised manner, on the initiative of this or that Member State. However, we know full well that it was the Union itself, as the heir to the humanist and cultural values that we know and bolstered by its economic power and demographic dimension, that was expected to play an intervention role at first, and a mediation role thereafter. Back then, the time had perhaps still not come to make the Union's voice heard; it is perhaps a better time to do so now.
Mr Solana, our high representative, was in Beirut the day before yesterday. He was received yesterday by King Abdullah of Saudi Arabia; today, he is due to meet with the Syrian President, Bachar Al-Assad.
I hope that these moves will help strengthen the hope born out of the recent diplomatic initiatives, which would seem at last to bode well for a calming of the situation. A calming of the situation in Lebanon, after the meeting between the prime minister and the head of parliament; a calming of the situation in Palestine, after the agreement reached in Mecca between Fatah and Hamas; and the first signs of calm throughout the Middle East after the first international conference in Baghdad, last Saturday.
It is under these auspices that we must continue to develop parliamentary diplomacy in Tunis. Such diplomacy will, I hope, enable us to bring together our Israeli and Palestinian colleagues who, since our last plenary session, a year ago, have barely had the invaluable opportunity to meet and exchange opinions with the aim of conquering this disease of mutual fear, which their two peoples have had to suffer so much.
on behalf of the UEN Group. - (IT) Madam President, Commissioner, ladies and gentlemen, strengthening the neighbourhood policy with the South must be a strategic priority. The Barcelona process has marked a significant stage in our relations with the Mediterranean countries and it continues to do so.
Pessimists will tell us that the results have not come up to expectations, that South-South economic cooperation is still only incipient, and that we are still a long way from achieving any substantial results on the joint management of immigration front. We could of course have done a lot more, but we certainly would not have achieved what we have achieved without the Barcelona conference and without the process that came after it.
What was achieved was in-depth political dialogue between the two sides on a broad range of subjects. This is demonstrated by the frequent Euro-Mediterranean Councils of Ministers and the conclusion of a series of bilateral association agreements between the European Union and its partners, which may be seen as a basis for developing more comprehensive economic integration. The new neighbourhood policy provides instruments for closer cooperation in the Mediterranean region. The action plans enable us to make our actions more specific and to tailor them more to each partner's needs. These plans, however, must not be an alternative to the Barcelona process, but additional instruments that should make it possible to implement and achieve the Barcelona objectives more effectively.
These are common issues that change over time and as new needs arise, and they require a common approach in the interests of all the stakeholders in the region. They include the prospect of gradually integrating the Euro-Mediterranean energy markets in order to carry out joint energy programmes and to develop sustainable sources of energy, within a framework of active cooperation that is also aimed at ensuring the security of energy supplies, the diversification of these energy sources, the promotion of energy efficiency, the development of new technologies, research programmes, and the development of joint projects in this field.
One result of all that has been deeper mutual understanding, which should lead to broader, more open contact and a chance to correct any mistakes that have been made, so that stability, peace, democracy and progress may be the outcome for us all to share.
on behalf of the Verts/ALE Group. - (FR) Madam President, featuring among the key aspects of the Euromed relations, and of all the resolutions and declarations relating thereto, are the Middle East peace process, the fight against terrorism, cooperation in the fields of asylum and immigration policy and the promotion of democracy and of human rights. But how long is the road and wide the gulf between the declarations and modest results!
In the Middle East, the European Union has great difficulty in supporting the genuinely impartial application of international law. The rhetoric developed thus far by the European Union regarding respect for fundamental rights in the fight against terrorism has been in a bad way since the Fava report on immigration. The European Union policy has the very immediate effect of imprisoning migrants and refugees in their area of origin or of transit, in violation of their fundamental rights. What is more, the mediocre performance in the areas of democracy and of human rights clashes each day with the names of the human rights defenders - journalists, political opponents and even prisoners of conscience or trade unionists - who are rotting in prison.
In Tunisia, where the Euro-Mediterranean Parliamentary Assembly, the EMPA, will meet for its plenary session, all of the projects funded by the European Union to help civil society are on hold. Not a single journalist can express himself freely. The Tunisian Human Rights League, the union of journalists and other associations are still banned from holding their congresses. Mr Abou, a lawyer and human rights activist whose release we were demanding as far back as June 2006, has just begun his third year in prison.
Ladies and gentlemen, we know that it is the participation of civil societies in the process and the democratic and parliamentary monitoring of the Euro-Mediterranean policies that are key to the revival of a virtuous dynamic, of a dynamic for peace, and of a dynamic for sustainable development and for human rights.
The Euromed parliamentary assembly must therefore do everything it can to support, promote and involve networks and actors from civil society in its work and to develop a real independent, autonomous capacity of governments, a capacity to assess, to spearhead and to make proposals within the framework of the Euro-Mediterranean policy.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I should like to congratulate Mr Arif on his complex and well-structured report. I shall deal with just one issue in the minute that I have: it will not be possible to achieve the objectives and outcomes of the Barcelona process unless we address the Palestinian-Israeli conflict quickly and decisively.
We are in 2007. The Palestinian territories have been occupied ever since 1967, and that means 40 years of deprivation of freedom and justice and 40 years of violations of UN resolutions and human rights. As the German Presidency has said, what is needed is dialogue, and every initiative to promote it is welcome. What is needed is negotiations that can lead to a solution to the conflict, so that Palestinians and Israelis can live together in mutual security.
The Arab initiative and the formation of the government of national unity are opportunities to be seized without further delay in order to bring the Palestinians and Israelis back to the negotiating table within the framework of an international conference. We must make such a conference possible if we want the Barcelona process to consist not just of rhetorical statements but of real, practical action in a Mediterranean of relations and trade. That is why I believe we need a policy of real partnership in the free movement of goods and people.
on behalf of the IND/DEM Group. - Madam President, my party favours free trade and establishing good relations. No doubt Europeans wish that for Mediterranean countries, and this morning President-in-Office Steinmeier expressed the view that the EU should deliver in areas where people want it to. But they are also entitled to ask how their money is spent, including the EUR 5350 million on Euromed in the period up to 2007. Considering all the other calls on resources, they might question the value of that, especially when we add funds for combating climate change. Here an enormous amount of money is to be spent on chasing moonbeams, for the scientific evidence is very suspect, further discredited by the unscientific, emotional and theatrical way it is presented.
If that classes me as a heretic, I hope I do not suffer the fate of Abdel Kareem, sentenced to four years in jail in Egypt for criticising both his government and the violent radicals in his country.
Bearing in mind that we were asked earlier today to support EU action against the horrendous Mugabe regime, perhaps those who manage Euromed funds might consider that some of this money is going to countries harbouring significant groups who have yet to renounce violence.
on behalf of the ITS Group. - (NL) Madam President, the problem of immigration is an important one, and is given far too little attention during debates on the euro-mediterranean partnership. Since the EUROMED countries produce the highest numbers of immigrants in most European Member States, it is only logical that things should be brought up for discussion within the framework of EUROMED, and that there should be more discussion of certain specific problems. For example, there is the problem of illegal immigration, of asylum seekers who have reached the end of the line, but who are readmitted to their own countries - in some cases, EUROMED partners - only with great difficulty. Moreover, we need to talk about the cooperation which we should be able to expect from the other side of the Mediterranean in order to make this sort of illegal immigration more difficult and to discourage it.
We must also place the problem of growing Muslim fundamentalism on the agenda, both for our EUROMED partners and in Europe itself. Another concern is the deficient integration of many immigrants in Europe, and here too, their countries of origin need to do something in relation to such issues as, for example, that of immigrants adopting the nationality of their guest country whilst wanting, or rather having, to retain their original nationality, which should be up for discussion.
Commissioner Mandelson spoke a moment ago about managing and controlling legal immigration. Well, I think it is high time we stuck our necks out and said that we do not need any more immigration and that the idea of people who find it difficult to settle migrating back whence they came should no longer be a taboo subject.
(ES) Madam President, I believe that we must all be pleased that we are holding this debate on the eve of the Conference of the Euro-Mediterranean Parliamentary Assembly in Tunis and at the same time approving this resolution which has been adopted by all of Parliament's political groups and by the Committee on International Trade.
I am pleased that the Commission said that we are facing a joint political challenge. Along with the commercial, energy, water, cultural and migration aspects, I believe that there is a fundamental problem underlying this debate: the political problem.
I believe that the European Union must pay close attention to the forthcoming Arab League Summit to be held at the end of this month in Riyadh, at which a new plan for the region is going to be proposed. The European Union, by means of its institutions, Commissioner, should take care to ensure that our comments and views are heard in this regard.
I also believe that we must take very good note of the current active position of Saudi diplomats, the visits of the Secretary of State of the United States and other international leaders, the recent meeting in Mecca between the President of the Palestinian National Authority and the leaders of Hamas, with a view to forming a government of national unity, and the visit of the President of Iraq.
I therefore believe, Madam President, that it is absolutely right to consider all of the factors making up the European Union's Euro-Mediterranean policy - taking account of all of the possibilities provided by the instruments of the new neighbourhood policy and particularly the significant financial resources available to us - but I believe, Commissioner, that politics must be a priority, and in that regard, I believe that the decisions taken at the last Barcelona Summit, and specifically the code of conduct on terrorism, should be a fundamental factor that has a bearing on the work of the next Summit of the Arab League at the end of the month in Riyadh.
(ES) Madam President, ladies and gentlemen, we are going to send a message of optimism, because every time we discuss the Mediterranean we give the impression that the situation in that region is entirely grim, and that is not the case. Of course we have many problems, but we also have many opportunities. In reality, the Mediterranean presents us with a 'test' to see whether we are capable of making the most of those opportunities. Conflicts, for example. The Middle East, for example, but in this case we must set up a Madrid II international peace conference, taking advantage of the windows of opportunity that have opened up, such as the partial acceptance of the initiative of the Arab League and the meetings of that organisation that are going to take place soon.
We have the problem of poverty, which is at the root of immigration. We also have the problem of development, though, with a view to tackling that, we have the Doha Round, which needs to be restored, the multilateral agreements, the association agreements and the Millennium Goals.
We have the problem of energy, the environment and climate change. But we also have the Barcelona Process to deal with these issues.
We have the fight against terrorism, but there is a code of conduct for combating terrorism approved by Barcelona+10.
We have democracy and human rights, but there are association agreements and agreements forming part of the neighbourhood plans that can be used for that purpose.
There are therefore both problems and opportunities. The Mediterranean is not a problem and a weak point for the European Union. It is part of the solution to many of our problems. We must therefore relaunch and enhance the Euro-Mediterranean process from political, economic, social, environmental, human and cultural points of view. We must implement the Barcelona+10 conclusions and ensure that the European neighbourhood policy does not push aside the Barcelona Process.
This region can find a solution as a region. We must not encourage each country to seek an individual solution. That is impossible, it is bad for the people and furthermore it is bad for the Union as a partner.
I therefore believe that the association between equals which are inevitably asymmetrical is a good working basis and it is the basis of the Barcelona Process, which provides for political dialogue and provides a framework for economic dialogue, as clearly stressed in the wonderful report by Kader Arif and in the resolution that we are going to approve.
The Euro-Mediterranean Parliamentary Assembly that is going to meet in Tunis will be a fundamental element in that regard and this Parliament, which was there when it was created, must continue to be fully involved in its activities.
(IT) Madam President, ladies and gentlemen, allow me first to thank Mr Arif for the way in which he conducted the preparation of the draft report on which we are to vote.
Six thousand years after the first great civilisations appeared in the Mediterranean, this part of the world is still at the centre of tensions, opportunities and problems that need to be carefully managed. With the Barcelona declaration 12 years ago, the European Union and the 12 Mediterranean countries benefiting from the MEDA programme laid the foundations for a genuine political pact, the purpose of which - creating a free-trade area - was part of a more general aim of creating an area of peace and stability. Achieving this aim also means stabilising the Middle East and finding a solution to the Palestinian issue along the lines of the 'two peoples, two states' principle. This is essential if we want to liberalise relations not only between these countries and the European Union, but also among themselves.
The Arif report shows how to set about creating a free-trade area, in which Europe's desire for competitiveness can be reconciled with the expectations of the peoples of North Africa and the Middle East, and in which the European Union's efforts are not wasted in selfishly defending its own interests.
(FR) Madam President, I should like to begin by congratulating my fellow Member, Mr Arif, on the excellent report that he has produced and is presenting today. As my fellow Members have said, at the end of this week, the Euro-Mediterranean Parliamentary Assembly will meet in Tunis. The work done by the EMPA over the last three years has paved the way for an ever more constructive political future, but the Middle East conflict remains the number one problem. In this regard, the EMPA will hold an extraordinary meeting in Cairo on this issue in June.
Politicians from both shores of the Mediterranean who form part of the EMPA want to help establish a lasting peace. The fact remains that Europe must become more active in this conflict and must crucially restore financial aid for the Palestinians, as the World Bank recommends in its latest report.
As regards the creation of free trade areas, Europe and its partners must redouble their efforts. The European Union must encourage the undertaking of reforms in the South by making effective use of the new neighbourhood instrument, and it must support the Facility for Euro-Mediterranean Investment and Partnership, the FEMIP, and its necessary transformation into a true development bank dedicated to the Mediterranean. For their part, the countries of the South must take ownership of the partnership and work towards enhanced regional integration with the aim of creating a mutually beneficial area of prosperity.
The European Union and its partners are therefore required to act if they are to rise to the challenge of an ambitious and effective liberalisation of trade. Accordingly, Europe must also help reduce one of the major causes of the imbalances, namely unemployment in the countries of the southern Mediterranean. Indeed, each year, four million young people from the countries of the South enter the job market without finding a job. At the same time, the trade imbalance in favour of Europe stands at several tens of billions of euros. This situation is getting worse each year; it does not correspond to a free trade philosophy, it is the source of growing impoverishment and it is a factor leading to unrest.
To conclude, together, we must all strengthen dialogue among civilisations in a region in which there are exceptional historical and human assets. The cultural issue is undoubtedly the most important, since it is in the hearts of men and women that the desire for war or peace is born.
(PT) I should first like to thank Mr Arif for the comprehensive report that he brought before us today, which will make a significant contribution to this debate.
European-Mediterranean cooperation, in its approach to the Mediterranean, should always help to implement the Millennium Development Goals as a whole. As previous speakers have said, zero poverty is not a utopian ideal but is within our grasp in this region. In this context, the main objective of the proposal that, as Vice-Chairman of the Committee on Economic Affairs, I shall be presenting in Tunis next weekend will be the creation of a specific plan for administrative, social and economic restructuring leading to an effective fight against poverty, be it in absolute or relative terms, in the Mediterranean.
2010 could bring us a prosperous area shared by some 750 million citizens right on our doorstep. Indeed, the political stability of this area is crucial not only for the EU but also for the world. We are all aware of the sensitivities of the different Member States on these issues and of the responsibility of the Presidency of the Council to take account of those sensitivities. Mr Mandelson told us precisely this when he revealed his unquestioned commitment as a representative of the Commission.
We know, however, that without strong technical and political commitment from the Commission itself, none of the actors concerned will help in this regard. At the very least, they will turn the action plans we have been negotiating into nothing more than empty words and will call for a purely individual approach.
Mr Mandelson, the development of this area and its political stability are in our hands. It remains clear that we must fulfil our role in allocating new social and financial instruments, in offering greater, absolutely unequivocal, support for microcredit and in terms of our unswerving commitment to making this partnership - and the crucial agreements that form part of it - work. We must unequivocally uphold our values.
(ES) Madam President, the Barcelona Process launched an extremely ambitious project which, as this reports points out very clearly, still has a long way to go. It is still deficient in many regards. There is no question that the creation of a free trade area in the Mediterranean was a crucial corollary to what was intended through this Barcelona Process.
We must welcome this resolution and congratulate its rapporteur on being able to go beyond fine political statements and produce a realistic, sensible and constructive analysis of the situation and of the difficulties being faced. Our resolutions often contain too many flowery statements. That is not true of this one.
Of all of the interesting things it says, I would like to stress just one: the need to enhance South-South trade. The need for the European Commission to be directly involved in the efforts to enhance South-South trade. We have the Agadir Agreement, which needs to be extended, and it was signed on that basis, but we need to make enhancing South-South trade a specific objective, otherwise it will be impossible to move forward in that direction.
Madam President, I congratulate the rapporteur on bringing this report to plenary.
The question of trade in the Mediterranean is, of course, an extremely important and historic one, and the Commissioner was right to reflect on the wider dimension of our relations with the southern shores of the Mediterranean. Indeed, it is a matter of great concern to me that, as he mentioned, the agreement just signed with Egypt was done against a background of very considerable repression in that country, the most important in the region.
In late January I tried to visit Dr Ayman Nour in prison. He is one of two parliamentarians currently in prison in Cairo - indeed, in the same prison. It highlights the failure, in a way, of the EU to stand by the principles which we are supposed to represent here in this House. I refer to this because, as has been remarked, there is to be a meeting of the Euro-Mediterranean Parliamentary Assembly this weekend in Tunis and, as a Vice-President of this House, I am privileged to work on that dossier.
One of the elements that we could begin to think about in the context of that Assembly is the evolution of a more real parliament. I am the chairman of a working party that deals with the financing and organisation of the EMPA, and proposals for reform are indeed going to the meeting in Tunis. But one of the areas that we have not yet been able to take forward is the question of the creation of political families in the Assembly so as to normalise the political debate away from the important, but nevertheless existential, questions of the Middle East, to the more mundane, but nevertheless terribly important issues of trade, of environment, of commerce, of transport - so many of the day-to-day issues which, I believe, should preoccupy us in our joint endeavours in making sense of our relationship across the Mediterranean.
In this way we could begin to make less relevant those radicalised Islamic parties which are now the subject of so much attention in that part of the world.
(FR) Madam President, immigration is a difficult issue in the context of the Barcelona process; it is a complex phenomenon that must be dealt with from all perspectives, not just from the security perspective, which is too often brought to the fore.
All too often, in fact, it is Europe that has imposed the themes of the Euro-Mediterranean agenda by giving precedence, in a kind of mishmash of subject areas, to terrorism, weapons of mass destruction, drugs trafficking and immigration. We must no longer take this approach: migratory flows and population exchanges are an economic necessity and a human resource for host countries. In this regard, I should like to make three proposals. We need to open legal immigration channels and combat illegal immigration channels, which exploit poverty and create a new, modern-day form of slavery. We must strengthen the political dimension of the partnership because democracy, respect for fundamental freedoms, the status of women and good governance contribute a great deal to development and also help to contain the spread of poverty to other regions.
To conclude, it is vital to establish operational cooperation between the authorities responsible for managing migratory flows on both shores of the Mediterranean, and, in this regard, I welcome the European Frontex initiative, for which an increase in resources is required.
(ES) Madam President, over recent years the European Union has paid special attention to the East of the continent. Think of the Balkans, the fifth enlargement, the political changes in Ukraine and in Georgia and the not always easy relations with Russia. On the other hand, we have often tended to restrict our discussions of relations with the Mediterranean to the conflict in the Middle East. We must, however, prioritise the whole of the Mediterranean basin and ensure that it becomes an area of peace, prosperity, freedom and stability.
We are talking about neighbouring countries with numerous and age-old relations with States of the European Union, and countries that are facing serious problems. For example, their insufficient democratic and institutional development and low economic growth, and their consequent inability to provide a growing younger population with work. They are countries of origin and transit for illegal immigration.
So all of these problems being faced by our neighbours are now having an impact on the countries of the Union. We are interdependent. For the benefit of everybody, therefore, we must cooperate and increase our economic and commercial relations, including the eventual establishment of a free trade area.
Our neighbours must also be capable of carrying out significant reforms in order to deal with their problems. Maintaining the status quo will not bring stability. Political, social and economic reforms are needed. They are also needed in order to attract crucial foreign investment. To this end, a substantial increase in South-South trade is required.
Regrettably, the 2005 Summit, which marked 10 years of the Barcelona Process, was a missed opportunity to demonstrate the need for cooperation with the European Union, particularly to public opinion in the Mediterranean countries. The degree of representation of the countries of the southern shore of the Mediterranean was disappointing. We must continue our efforts, however. The EUR 12 000 million for the European neighbourhood policy is a modest sum compared to other sums provided for in the Union's budget and in view of the immense needs of our southern neighbours. It is increasingly difficult for their citizens to accept the contrast between the prosperity of their European neighbour and the serious deficiencies that they suffer.
In short, Euro-Mediterranean relations must be a priority for the European Union. They will benefit both parties.
(EL) Mr President, first may I offer my congratulations to Mr Kader Arif on the excellent analysis and proposals contained in his report.
Obviously we must not take a manacheistic view of the results of the Barcelona process. However, we must be honest and realistic. Twelve years, as we sum up today, after the Barcelona Declaration, I believe that the results are negative and that, unfortunately, we are a long way from implementing the objectives set in November 1995.
I believe that the European Union today does not have a reliable and integrated Mediterranean strategy which allows it to play a leading role in the broader Middle East and Maghreb and there is a specific reason for this: Commissioner Mandelson said that the neighbourhood policy is complementary to the European Union's Euro-Mediterranean policy. He must permit me to disagree. I believe that one of the reasons why Euro-Mediterranean cooperation is not progressing and has negative results is precisely this European neighbourhood policy. We have turned from strategic partners of third Mediterranean countries into neighbours. We are moving from strategic partnership to a neighbourhood strategy. The problem is not just one of semantics; it is a problem of the fundamental political absence of the European Union from the area as a whole.
I have something else to say: with the European neighbourhood policy we have basically cancelled the regional political, economic and social dimension of Euro-Mediterranean cooperation and that is something which is instrumental to the presence of Europe in the area.
(MT) As Commissioner Mendelson rightly said, the Mediterranean presents a common challenge for all of us. I believe that the Commissioner hit the nail on the head when he said that, if we do not appreciate the fact that we are facing a common challenge, then we cannot even begin to address this challenge, let alone meet it.
I believe that the strategy we applied in order to build Europe has to apply to the Mediterranean too. Therefore, we need further to strengthen cooperation and economic integration, and then the other things will follow almost automatically. In order to strengthen economic cooperation, we naturally have to step up our endeavours in order to achieve our aim of a Free Trade Area by 2010. However, we cannot simply make efforts towards obtaining a Free Trade Area without taking into account the negative consequences that this might have for various sectors, including jobs and employment, the quality of life, social development and the environment. In order to minimise these consequences, we must make further commitments, both in financial terms and in terms of being more accessible to Mediterranean countries, for example through the Mediterranean Bank initiative. I agree with this initiative wholeheartedly and hope to see improved developments in this area in the near future. Through this initiative, we should not only be helping out financially, but we should also be sending out an important political message.
There is a substantial number of other issues that I do not have time to discuss in depth, but immigration and water resources in the region are two of these. It is a well-known fact that, without water, life cannot go on, yet long-term investment in this sector is sorely lacking. Also, improving relations in the Mediterranean requires much patience and perseverance on our part. I am optimistic that, despite the challenges facing us, we will succeed in building a zone of prosperity, in the same way that we built Europe brick by brick after the war. Now we must persist in being patient and in persevering.
(MT) It is true that the Barcelona process was too ambitious. Yet, it is also true that, for many years, we did not accord the Mediterranean the importance it deserved. Now, it seems as though, all of a sudden, we want to make up for lost time, which is why this project was probably too ambitious. I was greatly pleased to hear Commissioner Mandelson paint a positive picture of the Mediterranean situation so eloquently and draw attention to several important factors, including exports and trade.
However, if you go through the report, it paints a very different picture. There are problems in every sector. Finance, industry and development are just a few examples of these. Nevertheless, there definitely are issues such as energy and immigration, in connection with which we are trying to come up with solutions together, so as to be able to live together more constructively. In conclusion, I will just say that, without a doubt, it is vital that we trust each other. If we reciprocate one another's trust on both sides of the Mediterranean, we will certainly be able to begin building, and go on building, on the positive elements there are between us.
Mr President, I am in the fortunate position of not having to use all my five minutes. I get the feeling that there is broad consensus on this point - consensus on the need to received Mr Arif's report with a great deal of respect and gratitude - together with a firm understanding that, while there is no alternative to the Barcelona process as a means of striving to build an area of peace and stability, it cannot, alone, do everything that has to be done in the region where peace policy is concerned, and that that is not, indeed, what it exists to do. I would also point out just how much work the Presidency of the Council has put into getting the formal peace process resumed and to bring forward negotiations within the Quartet framework.
There was also general agreement on the need for us not to abandon the goal of having a 'free trade zone' in place by 2010, but it is precisely because that can be achieved only if such a free trade framework is ultimately founded upon the ability to compete, that it must be plain to us just how important the European Neighbourhood Policy, with its concrete plans of action, can be, and just how valuable can be the transfer of the experience gained through it to the Barcelona process. That is the point I wanted to make by way of a conclusion. There is, indeed, close cooperation between the present Presidency of the Council and the next one, the Portuguese, and, far from in any way wanting to play off these different regions against one another, we want, in dealing with the South, to draw on the experience we have gained - and will continue to gain - in Eastern Europe, for it is in this that lies the great opportunity for the Barcelona process to make good progress.
Member of the Commission. President, I would to like to thank all the Honourable Members who have spoken for their comments and suggestions regarding Euro-Mediterranean relations. They are proof of the interest and importance that this House attaches to the partnership and its future, as does the Commission.
The debate has reconfirmed the importance of the Euro-Med Free Trade Area, in particular its potential in promoting north-south, but also south-south trade, as has been highlighted during this debate, if implemented in a measured way.
Despite the difficulties and setbacks encountered by the Middle East Peace Process, the Barcelona Process has continued to make remarkable progress. The continuing conflict has not shaken our belief in the need for the Euro-Mediterranean partnership and the Neighbourhood Policy. Since the Foreign Affairs Conference of May 2005 in Luxembourg, we have succeeded in reaching joint conclusions in all the Euro-Mediterranean ministerial meetings. This is the proof of a shared political will to move forward and to promote the Barcelona Process.
The issue of migration was raised by several Members. I would like to refer to the Euro-Med ministerial meeting on migration, which is planned for November 2007. This ministerial meeting should agree a draft action plan around the three clusters identified: legal migration, illegal migration and development.
What transpires in North Africa and the Middle East is of great importance to Europe's future. Where today there is doubt, let us create opportunity tomorrow: by basing our partnership on respect; by reiterating our commitment to a region that is both close to home and strategically vital for Europe; and lastly, by making sure that policy is always marked by action.
To conclude the debate, I have received seven motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (IT) The idea of creating a free trade area (FTA) represents a real opportunity for growth for countries in the Mediterranean region. Strengthening the role of the Mediterranean is in fact one of the main aims to be pursued by the entire European Community, since this region is at the centre of an important mix of different cultures and a strong economic interest on a world scale.
In this context, the 1995 Barcelona summit produced an ambitious framework of cooperation between the two shores of the Mediterranean, based on achieving three main objectives for creating a common area of prosperity through:
political dialogue and security;
the use of economic partnership;
cooperation in social, cultural and human matters.
To make its intervention effective, the EU should step up technical and financial assistance supporting local level economic activities, create a framework for long-term economic and social development, regulate the free trade area in order to prevent imbalances from forming between the various labour markets, and introduce a Code of Conduct applicable to businesses.
Promoting development in the Mediterranean means encouraging dialogue between different cultures, moulding a spirit of peace and mutual understanding, together with respect for human rights.
in writing - (PL) I would like to express my support for the idea of the Euro-Mediterranean partnership and the establishment of a Euro-Mediterranean Free Trade Area by 2010 as announced in the Barcelona Declaration. As a member of the Committee on Agriculture and Rural Development, I would like to draw attention to some aspects of liberalisation of the trade in agricultural products with the EUROMED countries. In my view, the markets between the European Union and the southern and eastern part of the Mediterranean should be opened in a gradual and planned way, and negotiations on access to markets must be conducted individually and separately for each product, and take into account the specific features of the agricultural sector in the Euro-Med countries. It is important to ensure that sensitive products such as fruit and vegetables, sugar, ethyl alcohol and tomato concentrate are excluded from the planned liberalisation. The European Union must also ensure that it retains the possibility of invoking special opt-out clauses which it could use to counter any potential threats posed by an excess of low-cost imports. It is also important to encourage the EUROMED countries to improve the quality of the products exported and to observe the quality and plant health standards required by the EU.
in writing. - (FR) The project for a Euro-Mediterranean free trade area has fallen behind, making it unlikely that it will be finished in 2010. However, there is an urgent need to adopt initiatives in this part of the world, where the Union should have a far greater presence.
Our main priority, via the European neighbourhood policy, should be a more targeted, country by country, approach. It is not because it is in the collective interest that the approach must be global. We must develop a form of tailor-made cooperation, so that each country becomes economically powerful enough to participate in the free trade area. This cooperation must be opened up to the local authorities of both shores of the Mediterranean, in order to establish solid links at all political levels.
Our second objective must be to stimulate South-South trade, because it remains inadequate. As a result of its enlargements, the Union has unique expertise to share with its partner countries in terms of helping them to prepare themselves in key areas of their economic transition, such as education, research, training, the preparation of economic actors and administrations and the approximation of laws.
It is above all by supporting the creation of a genuine Mediterranean common market that we will be able to implement the Euro-Mediterranean free trade area.